DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2-4 and 6-18 are pending in this application.  Claims 1 and 5 have been cancelled.  Claims 16-18 have been added.  Claims 2-4 and 6-18 are rejected in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 and 6-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 and its dependent claims are indefinite as to “comprising or consisting of the following steps.”  It is not clear if Applicant intends a closed or open claim.
Claims 7, 8, and 9 are indefinite as to “the whey with fine curd particles” as there is no antecedent basis for this phrase.
	Claim 11 is indefinite as to “during fermentation” as there is no antecedent basis for this phrase.
Claim 14 is indefinite as to “on the one hand” and “on the other hand” as the limitations of the claim are not clearly set forth.  
	Claim 17 is indefinite, as it does not further limit.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tetra Tebel in view of Nielsen (US 6399121), Bradley (US 2003/0152686), Van Abeelen et al (DE 10348733, translation), and Tamime.
As to claims 2-4 and 6-18, Tetra Tebel teaches  a process for the production of pasta filata cheese comprising providing the milk which is standardized and bactofugated (see step 1),  pasteurizing the milk (see step 2),  curding the milk with the addition of starter cultures (see step 3), separating the curdled milk into whey and curd (see step 4), cooking and stretching the curd (see step 5),  shaping, cooling, and drying to obtain the final product (see entire document).  The use of standardized milk with different fat content is disclosed (page 2, step 1).
The claims differ as to the addition of the sterilized bactofugate to the milk, the specific cheese, and the resulting product.
Nielsen discloses the conventional use of bactofugation in cheese preparation (see column 5, lines 18-26).  Nielsen discloses the production of soft, semi-hard, and hard cheeses using bactofugation (see entire document, especially column 3, lines 10-22).

 	Van Abeelen et al disclose the addition of the sterilized bactofugate to the cheese milk (see entire document, especially claim 1).   
	Tamime discloses the use of a sterilized bactofugate (see entire document, especially section 2.2.2).   
	It would have been obvious to a person ordinary skill in the art, at the time the invention was filed, to use the addition of a sterilized bactofugate in that of Tetra Tebel because the use of a bactofugate is conventional in the art, reduces the amount of lost milk, and serves to maximize the end product.  Nielsen teaches conventional cheese making steps including bactofugation for all types of cheeses.  It is not seen that the claimed type of cheese is anything more than a matter of choice, expected, obvious and well-within the skill of one in the art.  Applicant is using known components for their art-recognized function to obtain no more than expected results.
	As to claims 2-4 and 6, Tetra Tebel disclose milk standardization (see step 10).  Tamime disclose milk standardization (see 2.3).  Milk standardization is conventional in the dairy art.
	As to claims 7-10, homogenization is conventional in the dairy art (see for example, Bradley [0010] or Tamime Figure 2.1).

As to claims 12-15, Van Abeelen discloses < 250 microns, preferable <150 microns (see [0023] and [0024].
As to claim 18, bactofugation serves to remove bacteria and render a product microbiologically safe. 

Response to Arguments
Applicant’s arguments with respect to claims 2-4 and 6-18   have been considered but are moot because of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
May 5, 2021